      Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 1 of 41



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LY NGUYEN DBA STAR-LITE                          §
DONUTS                                           §
                                                 §
vs.                                              §                  C.A. NO. 4:19-cv-03802
                                                 §                        (JURY)
STATE FARM LLOYDS                                §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 270th Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                        I.
                              PROCEDURAL BACKGROUND

        1.     On August 23, 2019, Plaintiff filed this action against State Farm in the 270th

Judicial District Court of Harris County, Texas. The state cause number is 2019-59388 (“State

Court Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff seeks monetary

relief over $100,000. (See Pl.’s Original Pet. at ¶ 1) State Farm was served on September 3, 2019.

State Farm filed its answer on September 23, 2019.

        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from the 270th Judicial District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 2 of 41



                                              II.
                                         NATURE OF SUIT

        3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with his insurance policy for damage to his home and other property caused

by wind. (See Pl.’s Original Pet. at ¶¶ 7–12.) Plaintiff asserts causes of action for breach of contract,

for violations of Chapters 541 and 542 of the Texas Insurance Code, violations of the Texas

Deceptive Trade Practices Act, negligence, and breach of the common law duty of good faith and

fair dealing. (Id. at ¶¶ 26–51.)

                                               III.
                                       BASIS OF REMOVAL

        4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

        5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at ¶ 2.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
      Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 3 of 41



       6.      Second, the amount in controversy exceeds $75,000. Plaintiff is seeking damages

in excess of $100,000. (See Pl.’s Original Pet. at ¶ 1.) Thus, removal to the Southern District of

Texas is proper.

                                          IV.
                                  REMOVAL PROCEDURES

       7.      On August 23, 2019, Plaintiff filed this case against State Farm in the 270th Judicial

District Court of Harris County, Texas. State Farm was served on September 3, 2019. State Farm

filed its Answer on September 23, 2019. This Notice of Removal is being timely filed on October

3, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of when State Farm

received service and within one year from the commencement of this suit. See 28 U.S.C. §

1446(b)(1); 28 U.S.C. § 1446(c)(1).

       8.      The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind and which forms the basis

of Plaintiff’s lawsuit, is located in Harris County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiff’s State

Court Action was brought, and is pending, in Harris County. See 28 U.S.C. § 1441(a). Harris

County is within the jurisdictional limits of the Houston Division. See 28 U.S.C. § 124(b)(2).

       9.      All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Harris County District Clerk’s Office and served on the Plaintiff.

       10.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
      Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 4 of 41



                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

270th Judicial District Court of Harris County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State

Farm and against Plaintiff, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 Federal Bar No. 21382
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 – Telephone
                                                 (713) 739-7420 – Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
James A. Tatem, III
Federal Bar No. 16798
State Bar No. 00785086
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jtatem@germer.com
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 5 of 41



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 3rd
day of October, 2019.

       James M. McClenny                                                 VIA CM/ECF
       James@mma-pllc.com
       J. Zachary Moseley
       Zach@mma-pllc.com
       Derek L. Fadner
       Derek@mma-pllc.com
       MCCLENNY MOSELEY &
       ASSOCIATES, PLLC
       516 Heights Blvd
       Houston, Texas 77007



                                                   DALE M. “RETT” HOLIDY
      Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 6 of 41



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LY NGUYEN DBA STAR-LITE                          §
DONUTS                                           §
                                                 §
vs.                                              §          C.A. NO._ _ _ _ __
                                                 §                     (JURY)
STATE FARM LLOYDS                                §


                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

         3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements and similar
filings for State Farm Mutual and each of its property and casualty insurance subsidiaries and
affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and correct.

       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file


                                                1
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 7 of 41




and that its records had been updated to reflect the following changes to the underwriters:
Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced
Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

       •   Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
           of employment in Illinois and she has expressed an intent to remain in Illinois
           while an Underwriter of State Farm Lloyds.

       •   Annette Romero Martinez: Ms. Martinez maintains her residence and full
           time place of employment in Illinois and she has expressed an intent to remain
           in Illinois while an Underwriter of State Farm Lloyds.

       •   Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
           and full time place of employment in Illinois and he has expressed an intent to
           remain in Illinois while an Underwriter of State Farm Lloyds.

       •   Wensley John Herbert: Mr. Herbert maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Michael James Arnold: Mr. Arnold maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remajn in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
           and full time place of employment is in Illinois and she has expressed an
           intent to remain in Illinois while an Underwriter of State Farm Lloyds.


                                                2
      Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 8 of 41



       •   Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence
           and full time place of employment is in Illinois and she has expressed an
           intent to remain in Illinois while an Underwriter of State Farm Lloyds.

       •   Robert Hun Sang Yi: Mr. Yi is domiciled in Illinois. His residence and full
           time place of employment is in Illinois and he has expressed an intent to
           remain in Illinois while an Underwriter of State Farm Lloyds.

        8.     At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


       FURTHER AFFIANT SAYETH NAUGHT."



                                                        'f!tf. P~
                                                    MICLROPER


       SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this

the ~5-IAday of September, 2019.

                   OFf:!ICIAL SEAL
                  KAREN HAMILTON                    Notary Public for the State of Illinois
           NOTARY PUBLIC· STATE OF IWNOIS
           My Commission Expires January 07, 2022




                                                       3
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 9 of 41




                                 EXHIBIT A
                          LIST OF ATTORNEYS/PARTIES

      James M. McClenny
      J. Zachary Moseley
      Derek Fadner
      MCCLENNY MOSELEY & ASSOCIATES, PLLC
      516 Heights Blvd
      Houston, Texas 77007
      Telephone: (713) 334-6121
      Facsimile: (713) 322-5953
      James@mma-pllc.com
      Zach@mma-pllc.com
      Derek@mma-pllc.com
      Attorneys for Plaintiff


2.    Dale M. “Rett” Holidy
      James A. Tatem, III
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      Telephone: (713) 650-1313
      Facsimile: (713) 739-7420
      rholidy@germer.com
      jtatem@germer.com
      Attorneys for Defendant



                          INDEX OF DOCUMENTS FILED
                            WITH REMOVAL ACTION

       LY NGUYEN DBA STAR-LITE DONUTS VS. STATE FARM LLOYDS

            (a)    Plaintiff’s Original Petition
            (b)    Return Citation
            (c)    Defendant State Farm Lloyds’ Original Answer
             (e)   Docket Sheet
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 10 of 41
                   D'EUVERED
                         oi / -3 >' u
                                ~— ~         ~C ~/               I~                                                      RECEIPT NUMBER                          0.00
                    B   Y
                                         f
                                                          I2              '                                              TRACKINGNUMBER                73662808 CIV
                    AuS$in f'rOcGJS, I- LC
                                                                 CAUSENUMBER 201959388

  PLAINTIFF: LY NGUYEN DBA STAR LITE DONUTS                                                                                         InThe 270th
     vs.                                                                                                                            Judicial District Court of
  DEFENDANT: STATE FARM LLOYDS                                                                                                      HarrisCounty,Texas
                                                                        CITATION CORPORATE
  THE STATE OF TEXAS
  County of Harris


  T0: STATE FARM LLOYDS (A FOREIGN INSURANCE COMPANY) MAY BE SERVED WITH
      PROCESS BY SERVING ITS REGISTERED AGENT OF SERVICE COPORATION SERVICE COMPANY
           211 E 7TH STREET SUITE 620                                  AUSTIN TX 78701 - 3218

       Attachedisacopyof PLAINTIFF'S ORIGINAL PETITION,


  This instrument was filed on the     23rd day oI August                                                                                 20      19 , in the
  above cited cause number and court. The instrument attached describes the claim against you.
        YOU HAVE BEEN SUED; you may employ an attorney. If you or your attorney do not file a written answer with the
   District Clerk who issued this citation by io:oo a.m on the Monday next following the expiration af 2o days after you were
  served this citation and petition, a default judgment may be taken against you.

  TO OFFICER SERVING:
       This Citation was issued under my hand and seal of said Court, at Houston, Texas, this                                          27 th day of
           Auoust                             20 19

                                                                       ~OF HAR~
                                                                                   MARILYN BURGESS, District Clerk
  Issued at request of:                                           cOi /~ c HatTis County, Texas
  MOSELEY, JOHN ZACHARY                                                       z zoi Caroline, Houston, Texas 77ooa
  516 HEIGHTS BLVD                                                d.L              P.O.Box465i,Houston,Texas 772io
  HOUSTON, TX 77007
  TEL: (713) 334-6121                                                  ~ *
                                                                         ..... S~
                                                                               Generated by: BURTON, DANCHELLE IT6//11310146
  Bar Number: 24092863
                                                           OFFICER/AUTHORIZED PERSON RETURN
  I received this citation on the                       day of                                     20          . at             o'clock _.M., endorsed
  the date of delivery thereon, and executed it at
                                                                                       (3INEP.TADDMP591                                        (cnl)

  in                          County, Texas on the                    day of                                       2o^, at                  o'clock _.M.,

  by delivering to                                                                                                                      by delivering to its
                                             (n1EDEFEXDANrcDRPU1iMV NMIPifIKQf.1nDN)

                                                            . in person, whose name is
       (XE05IYlIYDAfrti%T,PRPSIDPN7.nrViCC-PRl51UPN1]

  a true copy of this citation, with a copy of the                                                                                        Petition attached,
                                                                 (DFSCW PDDN DF PhTRinN, LG. •PIAINIFFSQRIGINAL7

  and with accompanying copies of
                                                            (ADDmO,'AL63GUM1IYATS. D•.1NY. DeL1VmDt1'InITaEPL•IPfI(1V1




  I certify that the facts stated in this return are true by my signature below on the _ day of                                                   20^
  FEE: $                                                                         By,
                                                                                                           (SICNA71RlF oroPFlceN)

                                                                                 Printed Name:

                                                                                 As Deputyfor
  AffiantOtherThanOfficer                                                                                             PurrrcD NAMY en IxoPSNMrroKcoN slx

  On this day,                                                             , known to me to be the person whose signature
  appears on the foregoing return, personally appeared, After being by me duly sworn, he/she stated that this citation was
  executed by him/her in the exact manner recited on the return.
  SWORN TO AND SUBSCRIBED BEFORE ME, on this                                              day of                                                       20




                                                                                                                                Notary Public




  N.INT.CITC. P                                                          *73662808}
    Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 11 of 41


                                                                                                                    8/23/2019 3:48 PM
                                                                                         Marifyn Burgess - District Clerk Hams County
                                                                                                              Envelope No. 36240758
                                   2019-59388 / Cou rt. 270                                                                By. D Burton
                                                                                                            FBed: 8I23/2019 3:48 PM

                                   CAUSE NO.

    LY NGUYEN DBA STAR-LITE                               §                IN THE DISTRICT COURT
    DONUTS                                                §
                                                          §
                     P~                                   §
                                                          §                HARRIS COUNTY, TEXAS
    v.                                                    §
                                                          §
    STATE FARM LLOYDS                                     §                        JUDICIAL DISTRICT
                       ~A~IiIJl~Allt                      §




         PLAINTIFF LY NGUYEN DBA STAR-LITE DONUTS'S ORIGINAL PETITION



    TO THE HONORABLE JUDGE OF SAID COURT:

             COMES NOW, Ly Nguyen dba Star-Lite Donuts, (hereinafter referred to as "Plaintiff),

`   complaining of State Farm Lloyds, (hereinafter referred to as "Defendant") and for cause of action would

    respectfully show unto this Honorable Court and Jury as follows:

                                       DiSCOVERY CONTROL PLAN

    1. Plaintiff intends for discovery to be conducted under Leve13 ofTexas Rule of Civil Procedure 190.4 and

         affirmatively pleads that this suit is not govemed by the expedited-actions process ofTexas Rule of Civil

         Procedure 169 because Plaintiff seeks monetary relief of over $100,000,00.

                                                     PARTIES

    2. Plaintiff is an individual residing in Harris County, Texas.

    3. State Farm Lloyds is a foreign insurance company engaging in the business of insurance in the State of

         Texas. Defendant may be served with process by serving its registered agent of service, Corporation

         Service Company, located at'the following address: 211 E 7' St., Ste 620, Austin, Texas 78701-3218.


    Plaintifl Ly Ngtryen dbd Slar-Lrte Domers' Origfnal Petftion                                            llage I 1
    Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 12 of 41

I




                                                    JURISDICTION

    4. The Court has jurisdiction over this cause of action because the amount in controversy is within the

       jurisdictional limits of the Court.

    5. The Court has jurisdiction over Defendant State Farm Lloyds because Defendant is a foreign insurance

        company that engages in the business of insurance in the State of Texas and Plaintiff s causes of action

        arise out of Defendant's business activities in the State of Texas. Specifically, State Farm Lloyds sought

        out and marketed for insurance in Texas and has "purposefully availed" itself of the privilege of

        conducting activities in Texas. Kelly v. General tnterior Constr., Inc., 301 S.W.3d 653; 660-61 (Tex.

        2010).

                                                       VENUE

    6. Venue is proper in Harris County, Texas, because the Property is situated in Harris County, Texas. TEX.

        CIV. PRAC. & REM. CODE § 15.032.

                                                       FACTS

    7. Plainfiff purchased a policy from Defendant State Farm Lloyds, (hereinafter referred to as "the Policy"),

        whicli was in effect at the time of loss.

    8. The Policy was purchased to insure Plaintiffs property, (hereinafter referred to as "the Property"), which

        is located at 6640 Cypresswood Dr., Spring, Texas 77379.

    9. Defendant State Fami Lloyds and/or its agent sold the Policy insuring the Property to Plaintiff.

    10. Plaintiff is a"consumer" as defined under the Texas Deceptive Trade Practices Act ("DTPA") because it

        is an individual who sought or acquired by purchase or lease, goods or services, for commercial, personal

        or household use.

    PlaintiffLy Ngrryen dba Star-Lite Donuts' Original Petition                                           1'age 12
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 13 of 41




11. During the Plaintiff's Policy period with Defendant, Plaintiff experienced a severe weather related event

    which caused substantial damage to the Property and surrounding homes and businesses in the area. The

    Properry's damage constitutes a covered loss under the Policy issued by Defendant State Farro Lloyds.

    Plaintiff subsequently opened a claini on or around August 25, 2017 and Defendant State Farm Lloyds

    assigned an adjuster to adjust the claim.

12. Thereafter, Defendant State Farm Lloyds wrongfully underpaid Plaintiff s claim and refused to issue a

    fall and fair payment for the covered loss as was rightfully owed under the Policy.

13. Defendant made nurnerous errots in estimating the value of PlaintifFs claim, as exhibited by its assigned

    adjuster's method of investigation and estimation of Plaintiffs loss, all of which were designed to

    intentionally minimize and underpay the loss incurred by Plaintiff. Defendant's assigned adjuster failed

    to fully quantify Plaintiff s covered losses, thus demonstrating that Defendant's assigned adjuster did not

    conduct a thorough investigation of Plaintiffs claim and/or intentionally adjusted Plaintiff's claim
              ,



    improperly. Finally, the necessary repair and restoration work to the property will cause Plaintiff

    substantialbusiness interruption loss.

14. Specifically, Defendant, independently and through its assigned adjuster, intentionally and knowingly

    conducted a substandard investigation of the Property. This is evidenced by Defendant's assigned
                                                                                                                    s
    adjuster's estimate, which failed to include all necessary items Plaintiff is entitled to under the Policy to

    place the Properry   in   a pre-loss condition. These necessary items are covered and required under the `

    Intemational Building Code and/or International Residential Code, as adopted by the State of Texas in

    2001.



PlainttffLy Ngeryen dba Star-Lite Donirts' Originnl Petition                                            1'age 13
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 14 of 41




15. In addition, the Occupational Safety and Health Administration ("OSHA") dictates, when working on

   buildings with '`unprotected sides and edges" that "each employee on a walking/working surface

   (horizontal and vertical surface) with an unprotected side or edge which is 6 feet (1.8m) or more above a

    lower level   figAU be protected from falling by the use of guardrail systems, safety net systems, or

    personal fall arrest systems." Occupational Safety and Health Act of 1970 § 1926.501(b)(1) (emphasis

    added). This protection was intentionally not included or reflected within the scope of work provided by

    Defendant for Plaintiff s damages to the Property as an attempt to finther deny Plain tiff benefits owed
                                                                                                  J


    under the Policy.

16. Defendant's estimate did not allow for adequate funds to cover the cost of repairs and tlierefore grossly
       k


    undervalued all of the damages sustained to the Property. As a result of Defendant's conduct, Plaintiffs

    claim was intentionally and knowingly underpaid.

17. Defendant's assigned adjuster acted as an authorized agent of Defendant State Farm Lloyds. Defendant's

    assigned adjuster acted within the course and scope of their authority as authorized by Defendant State

    Farm Lloyds. Plalntiffrelied on Defendant and Defendant's assigned adjuster to properly adjust the claint

    regarding tlte Property and to be issued payment to fix such damage, which did not happen and has not

    been rectified to date.

18. Defendant State Farm Lloyds failed to perform its contractual duties to adetivately cornpensate Plaintiff

    under the terms of the Policy. Specifically, Defendant refused to pay the full proceeds owed under the

    Policy. Due demand was made by Plaintiff for proceeds to be in an amount sufficient to cover the damaged

    Property.



Plaintitj'Ly Nguyen dba Star-Lite Donuts ' Origina! Petition                                          Page 14   1
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 15 of 41




19. Defendant and/or Defendant's assigned agent sold the Policy to Plaintiff, making various statements and

    representations to Plaintiff that the Property would be covered. Relying on the promises and

    representations made by Defendant and/or Defendant's assigned agent, Plaintiff filed a claim under tlie

    Policy with the belief that the Property would be covered after a severe weather event such as the one that

    damaged the Property.

20. All conditions precedent to recovery under the Policy had, and have, been carried out and accomplished

    by Plaintiff.

21. As a result of Defendant's wrongful acts and omissions, Plaintiff was forced to retain the professional

    services of McClenny Moseley & Associates, PLLC, who is representing Plaintiffwith respect to tliese

    causes of action.

                                                  AGENCY

22. Plaintiff hereby incorporates by reference all facts and circamstances set forth under the foregoing

    paragraphs.

23. All acts by Defendant State Farm Lloyds were undertaken and completed by its officers, agents, servants,

    employees, and/or representatives. All such acts were either done with the full authorization or ratification

    of Defendant State Farm Lloyds and/or were completed in its nonnal and routine course and scope of

    employment.

24. Defendant and Defendant's assigned adjuster's conduct constitutes multiple violations of the Texas

    Insurance Code, Unfair Settlement Practices. TEX. INS. CODE § 541.060(a). All violations under this

    subsection are made actionable by TEX. INS. CODE § 541.151.



Plaintiff Ly Nguyen dba Star-Lite Donuts' Original Petition                                             page 15
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 16 of 41




25. Defendant is liable for the unfair and deceptive acts of its assigned adjuster because he/she meets the

    definition of a"person" as defined by the Texas Insurance Code. The term "person" is defined as "any

    individual, corporation, association, partnership, reciprocal or inter insurance exchange, Lloyds plan,

    fratemal benefit society, or other legal entity engaged in the business of insurance, including an agent,

    broker, adjusteror life and health insurance counselor." TEX. INS. CODE §541.002(2) (emphasis added);

    see also Liberty Mutual lns Co. v. Garrison Contfactors, lnc. 966 S. W.2d 482,484 (Tex. 1998) (holding

    an insurance company employee to be a person for the purpose of bringing a cause of action against them

    under the Texas Insurance Code and subjecting them to individual liability).

                                               NEGLIGENCE

26. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

    paragraphs.

27. Plaintiff entrusted Defendant to properly adjust Plaintiff s insurance claim for the Property damage.

    Defendant did not properly adjust the claim and misinformed Plaintiff of the severity of the Property

    damage. Defendant had and owed a duty to ensure that the Property damage was properly adjusted.

    Nevertheless, Defendant failed to ensure that PlaintifPs damage was properly adjusted. This failure is a

    clear breach of Defendant's duty, and as a result, Plaintiff suffered significant injuries.

28. Defendant State Farm Lloyds and its assigned adjuster had and owed a legal duty to Plaintiff to properly

    adjust all losses associated with the Property. Defendant, individually and through its assigned adjuster,

    breached this duty in a number of ways, including, but not limited to, the following:




PlaintiffLy Ngrryen dba Star-Lite Donuts' Original Petition                                          t'age 16
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 17 of 41




                  A. Defendant, individually and through its assigned adjuster, was to exercise due care in

                      adjusting and paying policy proceeds regarding the Property;

                  B. Defendant, individually and through its assigned adjuster, had a duty to competently and

                      completely handle and pay all covered losses associated with tlie Property;

                  C. Defendant, individually and through its assigned adjuster, failed to properly complete all

                      adjusting activities associated with Plaintiff s damages; and,

                  D. Defendant's acts, omissions, and/or breaches, individually and through its assigned

                      adjuster, did great damage to Plaintiff, and were a proximate cause of Plaintiff s damages.

                                       BREACH OF CONTRACT

29. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

    paragraphs.

30. Defendant State Farm Lloyds's conduct constitutes a breach of the insurance contract made between

    Defendant State Farm Lloyds and Plaintiff. According to the Policy, which Plaintiffpurchased, Defendant

    State Farm Lloyds had the absolute duty to investigate Plaintiffs damages, and pay Plaintiff policy

    benefits for the claims made due to the extensive storm-related damages.

31. As a result of the storm-related event, Plaintiff suffered extreme weather related damages. Despite

    objective evidence of weather related damages provided by Plaintiff and its representatives, Defendant

    State Farm Lloyds breached its contractual obligations under the Policy by failing to pay Plaintiff cost

    related benefits to properly repair the Property, as well as for related losses associated with the subject

    loss event. As a result of this breach, Plaintiff has suffered additional actual and cwnsequential damages.



Plaintiff'Ly Ngziyen dba Star-Lfte Donuts' Original Petition                                            Page 17
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 18 of 41




         VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT

32. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

    paragraphs.

33. Defendant and/or its assigned adjuster engaged in false, misleading, or deceptive acts or practices that

    constitute violations of the Texas Deceptive Trade Practices Act ("DTPA"), which is codified in the Texas

    Business and Cornmerce Code ("TEX. BUS. & COM. CODE"), including but not limited to:

                  A. Representing that an agreement confers or involves rights, remedies, or obligations which

                      it does not have or involve, or which are prohibited by law (TEX. BUS. & COM. CODE

                      § 17.46(b)(12));

                  B. Misrepresenting the authority of a salesman, representative, or agent to negotiate the final

                      terms of a cwnsumer transaction (§ 17.46(b)(14));

                  C. Failing to disclose information conceming goods or services which were known at the

                      time of the transaction, and the failure to disclose such information was intended to

                      induce the consumer into a transaction into which the consurner would not have entered

                      had such information been disclosed (§ 17.46(b)(24));

                  D. Using or employing an act or practice in violation of the Texas Insurance Code (§

                      17.50(a)(4));

                  E. Unreasonably delaying the investigation, adjustment, settlement offer and prompt

                      resolution of Plaintiffs claim (TEX. INS. CODE § 541.060(a)(2)-(5));

                  F. Failure to properly investigate Plaintiff`s claim (§ 541.060(7)); and/or



PlnintifJ'Ly Ngaryen dbn Star-Lfte Don:its' Original Petition                                           1'age 18
    Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 19 of 41




                       G. Hiring and relying upon a biased adjuster, in this case Defendant's assigned adjuster, to

                           obtain a favorable, results-oriented report, and to assist Defendant in severely

                           underpaying and/or denying Plaintiffs damage claim (TEX. BUS. & COM. CODE §

                           17.46(31)).

    34. As described in this Original Petition, Defendant State Farm Lloyds represented to Plaintiffthat its Policy

        and State Farm Lloyds's adjusting and investigative services had characteristics or benefits that it actually

        did not have, which gives Plaintiff the right to recover proceeds. TEX. BUS. 8t COM. CODE §

        17.46(b)(5).

    35. As described in this Original Petition, Defendant State Farni Lloyds represented to Plaintiffthat its Policy

        and State Farm Lloyds's adjusting and investigative services were of a particular standard, quality, or

        grade when they were of another, which stands in violation of § 17.46 (b)(7).

    36. By Defendant State Farm Lloyds representing that they would pay the entire amount needed by Plaintiff

        to repair the damages caused by the weather related event and then not doing so, Defendant has violated


        §§ 17.46 rox5), (7), (12).

    37. Defendant State Farnt Lloyds has breached an express wanranty that the damage caused by the stomi-

        related event would be covered under Policy. This breach entitles Plaintiff to recover under §§ 17.46 (b)

        (12), (20); 17.50 (a)(2).

    38. Defendant State Farm Lloyds's actions, as described herein, are unconscionable in that Defendant took

        advantage of Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree. Therefore,

        Defendant's unconscionable conduct gives Plaintiff the right to relief under § 17.50(a)(3).



J   PlaintifJ"Ly Ngrryen dba Star-Lrte Donrrts' Original Petition                                           t'age 19
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 20 of 41




39. Defendant State Farm Lloyds's conduct, acts, omissions, and failures, as described in this Original

    Petition, are unfair practices in the business of insurance and are in violation of § 17.50 (a)(4).

40. Plaintiff is a consumer, as defined under the DTPA, and relied upon these false, ntisleading, and/or

    deceptive acts and/or practices, made by Defendant State Farm Lloyds, to its detriment. As a d'uect and

    proximate result of Defendant's collective acts and conduct, Plaintiff has been damaged in an amount in

    excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of the

    aforementioned acts, omissions, and failures of Defendant are a producing cause of Plaintiffs damages

    which are described in this Original Petition.

41. Hecause Defendant's collective actions and conduct were committed knowingly and intentionally, in

    addition to all damages described herein, Plaintiff is entitled to recover mental anguish damages and

    additional penaltty damages, in an amount not to exceed three times such actual damages. § 17.50(b)(1).

42. As a result of Defendant's unconscionable, misleading, and deceptive actions and conduct, Plaintiff has

    been forced to retain the legal services of the undersigned attorneys to protect and puisue these claims on

    its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and necessary attorney's

    fees as permitted under § 17.50(d), as well as any other such damages to which Plaintiff may show itself

    to be justly entitled by law and in equity.

                      VIOLATIONS OF THE TEXAS INSURANCE CODE

43. Plaintiff hereby incorporates by reference all facts and circumstances set forth witliin tlte foregoing

    paragraphs.




PlaintifJLyNbneyen dba Star-Lite Dontits' Orrginal Petition                                               L'age 110
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 21 of 41




44. Defendant and/or its assigned adjuster's actions constitute violations of the Texas Insurance Code ("TEX.

    INS. CODE'l, Chapters 541 and 542, including but not limited to:

                 A. Misrepresenting to Plaintiffpertinent facts or policy provisions relating to the coverage

                     at issue (TEX. INS. CODE § 541.060(a)(1));

                 B. Failing to attempt, in good faith, to effectuate a prompt, fair and equitable settlement of

                     a claim witli respect to which the insurer's liability has become reasonably clear (§

                     541.060(a)(2)(A));


                 C. Failing to promptly provide to a policyholder a reasonable explanation of the basis in the

                     policy, in relation to the facts or applicable law, for the insurer's denial of a claim or for

                     the offer of a compromise settlement of a claim (§ 541.060(a)(3));

                 D. Failing to affirm or deny coverage of PlaintifPs claim within a reasonable time and

                     failing within a reasonable time to submit a reservation of rights letter to Plaintiff (§

                     541.060(a)(4));


                 E. Refusing, failing, or unreasonably delaying a settlement offer on the basis that other

                     coverage is available (§ 541.060 (a)(5));

                 F.. Refusing, to pay a claim without conducting a reasonable investigation with respect to

                     the claim (§ 541.060(a)(7));

                 G. Forcing Plaintiffs to file suit to recover amounts due under the policy by refusing to pay

                     all benefits due (§ 542.003(b)(5));




Plaintfff Lv 1Vgeryen dba Star-Lite Domrts ' Original Petition                                          Page I 11
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 22 of 41




                H. Misrepresenting an insurance policy by failing to disclose any matter required by law to

                    be disclosed, including a failure to make such disclosure in accordance with another

                    provision ofthis code (§ 541.061(5));

                I. Engaging in false, misleading, and deceptive acts or practices under the DTPA

                     (§541.151(2));

                J. Failing to acknowledge receipt of the claim, commence any investigation of the claint,

                     and request from the claimant all items, statements, and forms the insurer reasonably

                     believes at that time will be required from the claintant no later tlian the 15th day after

                     the receipt of notice of the claim (§ 542.055);

                K. Failing to notify the claimant in writing of the acceptance or rejection of a claim no later

                     than the 15th business day after the insurer receives all items, statements, and fomis

                     required by the insurer to secure a final proof of loss (§ 542.056(a));

                L. Failing to state the reasons for rejection (§ 542.056(c));

                M. Failing to notify the claimant of the reasons that the inswer needs 45 days in additional

                     time to accept or reject the claim (§ 542.056(d));

                N. Failing to pay a claim not later than the Sth business day after the date of notice of

                     acceptance was made (§ 542.057); and/or

                O. Failing to pay a valid claim after receiving all reasonably requested and required items

                     from the insured. (§ 542,058(a)).




P/ninlr'fj Ly Ngrryen dba Slar-Lite Donuts' Orlginal Petition                                         I'ag;e 1 12
        Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 23 of 41




        45. By its acts, omissions, failures and conduct, Defendant State Farm Lloyds has engaged in unfair and

            deceptive acts and practices in the business of insurance. Plaintiff, the insured and beneficiary, has a valid

            claun as a result of its detrimental reliance upon Defendant State Faan Lloyds's unfair or deceptive acts

            or practices. § 541.151(2).


        46. Defendant's aforementioned conduct compelled Plaintiff to initiate this lawsuit to recover amounts due

            under the Policy, by offering substantially less than the aniount ultimately recovered. Defendant refused

            to offer more than the grossly undervalued estimates prepared by Defendant State Farnt Lloyds and/or

            Defendant's assigned adjuster, despite knowing the actual damages were much greater than what was

            offered. Defendant's continued refusal to offer compelled Plaintiff to file suit. § 542.003(5).

        47. Since a violation of the Texas Insurance Code is a direct violation of the DTPA, and because Defendant

            State Farrn Lloyds's actions and conduct were committed knowingly and intentionally, Plaintiff is entitled

    '       to recover, in addition to all damages described herein, mental anguish damages and additional penalty

            damages, in an amount not to' exceed three times the amount of actual damages, for Defendant having

            knowingly, intentionally andlor negligently committed said actions and conduct. § 541.152.

        48. As a result of Defendant State Farm Lloyds's unfair and deceptive actions and conduct, Plaintiff has been

            forced to retain the legal services of the undersigned attomeys to protect and pursue these claims on its

            behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and necessary attorney's fees

-           as penmitted under TEX. BUS. & COM. CODE § 17.50(d) or TEX.INS. CODE § 541.152 and any other

            such damages to wliich Plaintiff may show itself justly entitled by law and in equity.




        PlainliffLy Ngrtyen dba Slar-L~te Donrtts' Original Pelilion                                            Page 113
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 24 of 41




                              BREACH OF THE CONIlNON LAW DUTY
                                OF GOOD FAITH & FAIR DEALING

49. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing paragraphs.

50. From and after the time Plaintiff's claim was presented to Defendant State Farm Lloyds, the liability of

    Defendant to pay the full claim in accordance with the temts of the Policy was more than reasonably clear.

    However, Defendant has refused to pay Plaintfff in full, despite there being no basis whatsoever on which

    a reasonable insurance company would have relied on to deny full payment. Defendant's conduct

    constitutes a breach of the common law duty of good faith and fair dealing. See Vi/es v. Security Nad'onal

    Ins Co., 788 S.W.2d 556, 567 (Tex.1990) (holding that an insurer has aduty to its insureds to "investigate

    clairos thoroughly and in good faith" and an insurer can only deny a claim after a thorough investigation

    shows that there is a reasonable basis to deny that claim).

51. For the breach of the common law dury of good faith and fair dealing;Plaintiff is entitled to compensatory

    damages, including all forms of loss resulting from Defendant's breach of the dutty, such additional costs,

    ecoaomic hardship, losses due to nonpayment of the amount owed to Plaintiff, and/or exemplary damages

    for emotional distress.

                                              KNOWLEDGE

52. Each of the acts described above, together and singularly, were done "knowingly" and "intentionally," as

    tlie ternis are used in the Texas lnsurance Code, and were a producing cause of Plaintiff's damages

    described herein.




PlaintffLy Nguyen dba Star-Lite Don:its' Original Petitfon                                          1'age 1 14
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 25 of 41




                                                  DAMAGES

53. Plaintiff will show that all of the aforementioned acts, taken together or singularly, constitute the

    producing causes of the damages sustained by Plaintiff.

54. For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff s bargain, which is the amount

    of Plaintiff s claim, together with attorney's fees.

55. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled to

    actual damages, which include the loss of the benefit that should have been paid pursuant to the Policy,

    court costs and attorney's fees. For knowing conduct of the acts complained of, Plaintiff asks for three

    times Plaintiff s actual damages. TEX. INS. CODE § 541.152.

56. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is entitled to the

    amount of Plaintiffs claira, interest on tlie claim at the rate of eighteen (18) percent per year, together

    witli attorney's fees. § 542.060.

57. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory

    damages, including all forms of loss resulting from the insurer's breach of duty, such as additional costs,

    economic hardship, losses due to nonpayment of the amount the insurer owed, andlor exemplary damages

    for emotional distress.

58. For the prosecution and collection of this claim, Plaintiffhas been compelled to engage the services of the

    law firm whose nanie is subscribed to this pleading. Therefore, Plaintiff is entitled to recover a sum for

    the reasonable and necessary services of Plaintiff's attomeys in the preparation and trial of this action,

    including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

                                                                        i

PlaintiffL)l Ngityen dbn Star-Lite Don:tts' Original Petftion                                            llage 1 15
    Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 26 of 41




    59. Defendant's acts have been the producing and/or proximate cause of damage to Plaintiff, and Plaintiff

        seeks an amount in excess of the minimum jurisdictional limits of this Court.

    60. More specifically, Plaintiff seeks monetary relief, including damages of any kind, penalties, costs,

        expenses, pre judgment interest, and attomey's fees, in excess of $200,000.00 but less than $1,000,000.00.


                                ADDITIONAL DAMAGES & PENALTIES

    61. Defendant's conduct was committed knowingly and intentionally. Accordingly, Defendant is liable for

        additional damages under the DTPA, TEX. BUS. Bt COM. CODE § 17.50(b)(1), as well as all operative

        provisions of the Texas Insurance Code. Plaintiff is clearly entitled to the 18% damages allowed under

        TEX. INS. CODE § 542.060.

                                              ATTORNEY'S FEES

    62. In addition, Plaintiff is entitled to all reasonable and necessary attorney's fees pursuant to the Texas

I       Insurance Code, DTPA, and TEX. CIV. PRAC. & REM. CODE §§ 38.001-.005.

                                            COMPEL MEDIATION

    63. Pursuant to TEX. INS. CODE § 541.161 and TEX. BUS. 8t COM. CODE § 17.5051, Plaintiff requests

        that Defendant be made to mediate no later than the 30th day of the signed order, following the 90th day

        after the date for which this pleading for relief is served upon Defendant.

                                                 JURY DEMAND

    64. Plaintiff demands a jury trial, consisting of citizens residing in Harris County, Texas, and tenden; the

        appropriate fee with this Original Petition.

                                                   DISCOVERY




    PlainriffLy Nbnryen dba Star-Lite Donrrts' Original Petifion                                        Page 1 16
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 27 of 41




65. Texas Rule of Civil Procedure 47 has been met in this petition. As such, Plaintiff requests that Defendant

    respond to the Requests for Disclosure, Requests for Production and Interrogatories contained herein:

                                  I. REOUESTS FOR DISCLOSURE
    1. Pursuant to the Texas Rules of Civil Procedure, Plaintiff request that Defendant State Farm Lloyds,

        disclose all information and/or material as required by Rule 194.2, paragraphs (a) through (1), and to

        do so within 50 days of this request.

                                 IIa REOUESTS FOR PRODUCTION

    1. Please produce State Farm Lloyds's complete claim files from the home, regional and local offices,

        as well as third party adjusters/adjusting firms regarding the subject claim, including copies of the file

        jackets, "field" files and notes, and drafts of documents contained in the file for the premises relating

        to or arising out of Plaintiff's underlying claim.

    2. Please produce the underwriting files referring or relating in any way to tlte policy at issue in this

        action, including the file folders in which the underwriting documents are kept and drafts of all

        documents in the file.

    3. Please produce a certified copy of the insurance policy pertaining to the claim made subject of this

        lawsuit, including all underwriting files and insurance applications sent on behalf of Plaintiff in its

        attempt to secure insurance on the Property, which is the subject of this suit.

    4. Please produce the electronic diary, including the electronic and paper notes made by State Farm

        Lloyds's clairns personnel, contractors, and third party adjusters/adjusting firms relating to the

        Plaintiffs claim.



Plaintif/ Ly Nguyen dba Star-Lfle Don:rls ' Orrgfna! Perftion                                          I'age 1 17
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 28 of 41




    5. Please produce all emails and other forms of communication by and between all parties in this matter

        relating to dhe underlying event, claim or the Property, which is the subject of this suit.

    6. Please produce the adjusting reports, estimates and appraisals prepared conceming PlaintifPs

     _ underlying claim.

    7. Please produce the field notes, measurements and file maintained by the adjuster(s) and engineers

        who physically inspected the Property, which is the subject of this suit.

    8. Please produce the emails, instant messages and internal correspondence pertaining to Plaintiff's

        underlying claim.

    9. Please produce the videutapes, photographs and recordings of Plaintiff or PlaintifPs home, regardless

        of whether State Farm Lloyds intends to offer these items into evidence at trial.

    10. Please produce all conununications, correspondence, documents and emails between any and all

        assigned adjusters and/or agents and the Plaintiff, not limited to physical or audio recordings of all

        conversations between Plaintiff and any and all assigned adjusters and/or agents.

    11. Please produce all audio recordings or transcripts of conversations, calls, text, email or any other data

        sent to and from Plaintiff by any and all assigned adjusters and/or agents after their letter of

        representation sent by counsel.

    12. Please provide copies of all marketing material sent on behalf of State Farm Lloyds and/or its agents

        after the date of loss of the Property, which is the subject of this suit.




PlaintifjLv Ngiryen dba Star-Lite Don:its' Origina! Petition                                           I'age 1 18
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 29 of 41




    13. Please provide all conespondence between State Farm Lloyds and its assigned adjuster, and all

        correspondence between State Farm Lloyds and its assigned agents, after tlie date of loss of the

        Property, which is the subject of this suit.

                                       III. INTERROGATORIES

    1. Please identify any person State Farm Lloyds expects to call to testify at the time of trial.

    2. Please identify the persons involved in the investigation and handling of Plaintiff s claim for insurance

        benefits arising from damage relating to the underlying event, claim or the Property, which is the

        subject of this suit, and include a brief description of the involvement of each person identified, their

        employer, and the date(s) of such involvement.

    3. If State Farrn Lloyds or State Fanm Lloyds's representatives performed any investigative steps in

        addition to what is reflected in the claims file, please generally describe those investigative steps

        conducted by State Farm Lloyds or any of State Farm Lloyds's representatives with respect to the

        facts surrounding the circumstances of the subject loss. Identify the persons involved in each step.

    4. Please identify by date, author, and result the estimates, appraisals, engineering, mold and other

        reports generated as a result of State Farm Lloyds's investigation.

    5. Please state the following concerning notice of clairn and timing of payment:

        a.       The date and manner in which State Farm Lloyds received notice of the claim;

        b.      The date and manner in which State Farnt Lloyds acknowledged receipt of the claim;

        C.      The date and manner in which State Farm Lloyds commenced investigation of the claim;




PlaintiffLy Ngeryen dba Star-Lite Don:rts ' Original Petition                                          L'age 1 19
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 30 of 41




        d.       The date and manner in which State Farm Lloyds requested from the claimant all items,

                 statements, and forms that State Farm Lloyds reasonably believed, at the time, would be

                 required from the claimant pursuant to the investigation; and

        e.       The date and manner in which State Farm Lloyds notified the claimant in writing of the

                 acceptance or rejection of the claim.

    6. Please identify by date, amount and reason, the insurance proceeds payments made by Defendant, or

        on Defendant's behalf, to the Plaintiff.

    7. Has Plaintiffs claim for insurance benefits been rejected or denied? If so, state the reasons for

        rejecting/denying the claim.

    8. When was the date State Farm Lloyds anticipated litigation?

    9. Have any documents (including those maintained electronically) relating to the investigation or

        handling of Plaintiffs claim for insurance benefits been destroyed or disposed ofl !f so, please

        identify what, when and why the document was destroyed, and describe State Farm Lloyds's

        document retention policy.

    10. Does State Farm Lloyds contend that the insured's premises were damaged by storm-related events

        and/or any excluded peril? If so, state the general factual basis for this contention.

    11. Does State Farm Lloyds wntend that any act or omission by the Plaintiff voided, nullified, waived or

        breaclted the insurance policy in any way? !f so, state the general factual basis for this contention.

    12. Does State Farm Lloyds contend that the Plaintifffailed to satisfy any condition precedent or covenant

        of the Policy in any way? If so, state the general factual basis for this cwntention.



Plainti ffLy Ngzryen dba Star-Lite Don:rts' Owiginal Petition                                          Page 120
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 31 of 41




     13. How is the performance of the adjuster(s) involved in handling Plaintiff`s claim evaluated? State

         wltat performance measures are used and describe State Farm Lloyds's bonus or incentive plan for

         adjusters.

                                                CONCLUSION

66. Plaintiffprays that judgment be entered against Defendant State Farm Lloyds and that Plaintiff be awarded

     all of its actual damages, consequential damages, prejudgrnent interest, additional statutory damages, post

     judgment interest, reasonable and necessary attorney's fees, court costs and for all such otlter relief,

     general or specific, in law or in equity, whether pled or un-plerl within this Original Petition.
 0
                                                    PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all such relief to whicli it

is due as a result of the acts of Defendant State Fartn Lloyds, and for all such other relief to which Plaintiff

may be justly and rightfully entitled. In addition, Plaintiff requests the award of treble damages under the

Texas Insurance Code, attorney's fees for the trial and any appeal of this lawsuit, for all costs of Court on its

behalf expended, for pre-judgment and post judgment interest as allowed by law, and for any other and further

relief, either at law oT in equity, to which Plaintiff may show the itself to be justly entitled.

                                                      RESPECTFULLY SUBMITTED,

                                                     /.c/De.rek I_._ Fadner
                                                     MCCLENtVY MOSII.EY ac ASSOCIA'iES, PLLC
                                                     James M. Mc(7cnny
                                                     State Bar No. 24091857
                                                     J. Gachary tvloseley
                                                     State fiar No. 24CO2863                                         —
                                                     Derek T. Facfner
                                                     State Bar No. 241(k)081
                                                     516 Heiglits Blvd
                                                     I-Iouston, Texas 77007
                                                     Principal OE6ce No. 713-334-6121
                                                     Facsimile: 713-322-5953


PlaintifjLy Nbnryen dba Star-Lite Dontrts' Origrncrl Petition                                            I'age 121
. P.
       Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 32 of 41




                                                       A"rTORNEYS FOR PLAINTIFF




       Plaintiff4v Ngityen dba Star-Lite Donrits'Original Petition                Page 1 22
                                                                               9/7/2019 10:03 AM
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD        Page
                                                    Marilyn Burgess        33Clerk
                                                                    - District   ofHarris
                                                                                      41County
                                                                                 Envelope No. 36613178
                                                                                          By: Anna Evetts
                                                                                Filed: 9/9/2019 12:00 AM




                                                                  P
                                                                QJ W
                                                             Y(
                                                          W NH
                                                        NXY
                                                      )
                                                    XX
                                                 WLJ
                                              'Z
                                           Q^S
                                         FWN
                                      K2
                                   JT
                                KKNH
                             ^4
                          TU
                        (
                         Q
                     NHNF
                 TKK
               :S
Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 34 of 41




                                                       P
                                                    QJW
                                                     Y(
                                                  WNH
                                              NXY
                                         X)
                                       JXWL
                                     'Z
                                 Q^S
                              FWN
                           K2
                        JT
                     KKNH
                  ^4
                TU
             Q(
          NHNF
        TKK
      :S
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 35 of 41                              9/23/2019 2:49 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37038989
                                                                                                           By: Anna Evetts
                                                                                                 Filed: 9/23/2019 2:49 PM

                                    CAUSE NO. 2019-59388

LY NGUYEN DBA STAR-LITE                            §          IN THE DISTRICT COURT OF
DONUTS                                             §
                                                   §
V.                                                 §          HARRIS COUNTY, TEXAS
                                                   §
STATE FARM LLOYDS                                  §          270TH JUDICIAL DISTRICT


              DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, STATE FARM LLOYDS (hereinafter, “State Farm”), Defendant in the

above-entitled and numbered cause, and files its Original Answer to the allegations contained in

Plaintiff’s Petition, and all subsequent amended or supplemental petitions filed against it and

would show as follows:

                                            I.
                                      GENERAL DENIAL

       1.      State Farm generally denies all of the material allegations contained in Plaintiff’s

Original Petition, and any amendments thereto, and demands strict proof thereof as allowed under

the laws of the State of Texas. By this general denial, State Farm would require Plaintiff to prove

every fact to support the claims in Plaintiff’s Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                                II.

                                           DEFENSES

       2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff bears the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiff lacks proof that any damages resulted from any

accidental direct physical loss during the policy period.
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 36 of 41



        3.         Payment. State Farm is entitled to an offset or credit against Plaintiff’s damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiff under the

Policy in connection with the damages and the insurance claim that give rise to Plaintiff’s claims

in this lawsuit.

        4.         Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiff’s

damages, if any, in the amount of Plaintiff’s deductible.

        5.         Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

Policy limits under the subject Policy, pursuant to the “Limit of Liability” and other clauses

contained in the Policy sued upon.

        6.         Failure of Policy Considerations/Conditions Precedent. State Farm hereby

asserts all conditions of the Policy at issue including but not limited to all terms, deductibles,

limitations, exclusions, and all “duties after loss.” Specifically, Plaintiff has failed to satisfy the

conditions of the Policy requiring Plaintiff to preserve evidence of the damage, to provide evidence

when reasonably requested, and to mitigate further damage. The Policy states:

                   DUTIES IN THE EVENT OF LOSS

                   1.     You must see that the following are done in the event of loss to
                          Covered Property:
                   b.     Give us prompt notice of the loss…
                   d.     Take all reasonable steps to protect the Covered Property from
                          further damage and keep a record of your emergency and temporary
                          repair expenses…
                   f.     as often as may be reasonably required permit us to inspect the
                          property…
                   i.     Resume all or part of your operations as quickly as possible.


        7.         Flood or Surface Water. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, were proximately

caused, in whole or in part, by flood, surface water or neglect. The policy states:
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 37 of 41



                                 SECTION I – EXCLUSIONS

             1. We do not insure under any coverage for any loss which would not have
                 occurred in the absence of one or more of the following excluded events.
                 We do not insure for such loss regardless of: (a) the cause of the
                 excluded event; or (b) other causeS of the loss; or (c) whether other
                 causes acted concurrently or in any sequence with the excluded event to
                 produce the loss; or (d) whether the event occurs suddenly or gradually,
                 involves isolated or widespread damage, arises from natural or external
                 forces, or occurs as a result of any combination of these.
                                               * * * * *
                 h. Water, meaning:
                     (1)      Flood, surface water, waves (including tidal wave, tsunami,
                              and seiche), tides, tidal water, overflow of any body of water,
                              or spray or surge from any of these, all whether driven by
                              wind or not;
                     (2)      Mudslide or mudflow;
                     (3)      Water or sewage that backs up or overflows from a sewer,
                              drain, or sump;
                     (4) material. Water or sewage under the ground surface pressing on,
                         or flowing or seeping through:
                         (a) Foundations, walls, floors or paved surfaces;
                         (b) Basements, whether paved or not; or
                         (c) Doors, windows or other openings; or
                     (5) Material carried or otherwise moved by any of the Water, as
                     described in Paragraphs (1) through (4) above.
                                               * * * * *
8.     Property. Plaintiff’s claims are barred, in whole or in part, because the damages and losses

alleged in Plaintiff’s Petition, none being admitted, were not proximately caused, in whole or in

part, by a wind or hail created opening in the roof or a wall. The policy states:

               PROPERTY SUBJECT TO LIMITATIONS

               1. We will not pay for loss to:
                      e. The interior of any building or structure, or the property inside any
                      building or structure, caused by rain, snow, sleet, ice, sand or dust,
                      whether driven by wind or not, unless:
                              (1) The building or structure first sustains damage by a Covered
                              Cause Of Loss to its roof, outside walls, or outside building glass
                              through which the rain, snow, sleet, ice, sand or dust enters; or
                              (2) The loss is caused by thawing of snow, sleet or ice on the
                              building or structure.
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 38 of 41



       9.      Bona Fide/Legitimate Dispute.         A bona fide and legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including the common

law duty of good faith and fair dealing, and for violations of the Texas Insurance Code or any other

statutory or common law authority.

       10.     No Waiver. Plaintiff’s claims are barred, in whole or in part, because State Farm

did not waive any of its rights under the Policy. The Policy states: “A waiver or change of any

provision of this policy must be in writing by [State Farm] to be valid. State Farm made no such

waiver in this case.

       11.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth

therein, other applicable statutory authority, and common law. Further, unless Plaintiff proves

State Farm’s liability for punitive damages, and the amount of punitive damages, if any, by clear

and convincing evidence, any award of punitive damages would violate State Farm’s due process

rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.


       12.     Written Notice of Claim. Defendant specifically denies that Plaintiff provided

State Farm with “notice of claim” pursuant to §§ 542.051(4) and 542.055(a) of the Texas Insurance

Code. The statute specifically states “‘[n]otice of a claim’ means any written notification provided

by a claimant to an insurer that reasonably apprises the insurer of the facts relating to the claim.”

TEX. INS. CODE § 542.051(4). Because written notification was not provided by Plaintiffs, they are

barred from recovering under Chapter 542 of the Texas Insurance Code. Defendant also

specifically denies that the Policy obligated State Farm to inform Plaintiff that written notice of
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 39 of 41



the claim was required, and Defendant specifically denies that it was under any duty to provide

notice regarding the applicability of Chapters 541 or 542 of the Texas Insurance Code.

       13.     Chapter 542A. Defendant asserts the limitations on the recovery of attorneys’

fees, if any, as per TEX. INS. CODE § 542A.007.

                                            III.
                                      RIGHT TO AMEND

       14.     State Farm reserves the right to amend this Original Answer pursuant to the Texas

Rules of Civil Procedure.

       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiff take nothing and that

Defendant recover its costs, fees, and expenses, and for such other further relief to which

Defendant may show itself to be justly entitled, both in law and at equity.



                                              Respectfully submitted,


                                              GERMER PLLC


                                              By:____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS
     Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 40 of 41



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 23rd day of September, 2019.

                                                             VIA E-SERVICE

Derek Fadner
James M. McClenny
J. Zachary Moseley
MCCLENNY MOSELEY & ASSOCIATES, PLLC
516 Heights Blvd
Houston, TX 77007




                                              DALE M. “RETT” HOLIDY
              Case 4:19-cv-03802 Document 1 Filed on 10/03/19 in TXSD Page 41 of 41
                                                   Harris County Docket Sheet


2019-59388
COURT: 270th
FILED DATE: 8/23/2019
CASE TYPE: Debt/Contract - Consumer/DTPA

                                LY NGUYEN DBA STAR LITE DONUTS




                                                                                             P
                                              Attorney: FADNER, DEREK LEE




                                                                                          QJW
                                                             vs.




                                                                                       Y(
                                             STATE FARM LLOYDS




                                                                                   WNH
                                             Attorney: HOLIDY, DALE MARETT




                                                                                NXY
                                                                             X)
                                                         Trial Settings
         Date            Comment




                                                                             JX
        10/5/2020        Docket Set For: Trial Setting




                                                                          WL
         Date            Comment
                                                                      'Z
                                                   Docket Sheet Entries
                                                                   S
                                                                NQ^
                                                             FW
                                                          2
                                                         TK
                                                   J
                                              KKNH
                                       ^4
                                  TU
                              (
                          NFQ
                        KNH
                     TK
                    :S




2019-59388                                                                                           Page 1 of 1

270                                                                                         10/3/2019 9:59:44 AM
